Citation Nr: 0716546	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-18 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from July 30, 1971, to 
December 1, 1971, with additional service in the reserves.  
He passed away in May 2003, and his widow is the appellant in 
this appeal.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2003 RO decision that denied the 
appellant's claim for Dependency and Indemnity Compensation 
(DIC) benefits and for accrued benefits.  

The Board addresses the claim for accrued benefits in the 
REMAND part of the decision below and REMANDS that issue to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

The veteran died in May 2003; the immediate cause of death 
was metastatic carcinoma of the colon.  

At the time of the veteran's death, service connection was in 
effect for an incomplete fracture of the left lateral aspect 
of the left fifth rib (rate 10 percent disabling); for a left 
ankle sprain (10 percent disabling); and for tinea pedis of 
both feet (10 percent disabling), with a combined rating of 
30 percent.

The veteran's metastatic cancer of the colon was manifested 
many years after service and was not related to service or to 
any aspect thereof.

The veteran did not die from a service-connected disability; 
a service-connected disability was not the principal or a 
contributory cause of the veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.5, 3.303, 3.304, 
3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent letters in August 2003, October 2003 (the RO's 
initial adjudication), and July 2005; and a statement of the 
case in April 2005.  The August 2003 RO letter preceded the 
RO's initial adjudication, but it did not really satisfy VA's 
duties to notify the veteran with regard to evidentiary needs 
for these particular types of claims.  The RO's initial 
adjudication and the subsequent documents did discuss 
specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  Thus, VA has 
made all efforts to notify and to assist the appellant with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that there were 
defects with regard to the content of the notice sent prior 
to the RO's initial adjudication.  However, as discussed 
below, the defects in timing and in content of the pre-
adjudication notice and the post-adjudication documents are 
harmless.  

The Board finds that even with the defect in the content of 
the notice sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claims with RO 
adjudication after receipt of the required notice.  

Moreover, any error in VA's notice to the veteran (which is 
initially presumed to be prejudicial) is in fact harmless.  
See Sanders v. Nicholson, __ F.3d. __, 2007 WL 1427720 (C.A. 
Fed. May 16, 2007) (No. 06-7001) (burden is on VA to show 
that error in notice was not prejudicial).  Any defective 
notice has not prejudiced the appellant in the essential 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, 2007 WL 1016989 
(C.A. Fed. Apr. 5, 2007) (No. 2006-7303); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  

The appellant's representative is a highly experienced 
attorney with extensive knowledge of and participation in 
litigation involving veterans' claims.  Although there 
certainly are defects in the timing and content of the pre-
initial adjudication notice in this case, the appellant's 
attorney's vast experience (both demonstrable in his practice 
and mandatory as a term of his professional license) is a 
major factor in the Board's conclusion that the defective 
notice was harmless in this case.  The appellant (through her 
attorney) has consistently made only one argument regarding 
the claims on appeal.  That argument has involved the lack of 
notice.  But in the years since the appellant first filed 
these claims the attorney has not made any arguments 
involving the merits of the claims on appeal.  Indeed, the 
appellant has been represented by the same attorney 
throughout this entire process, from the filing of the claims 
to the present time.  There has been no harm to the appellant 
with regard to the timing or content of the notice provided 
on the claim for service connection for the cause of the 
veteran's death.  Thus, VA satisfied its duty to notify the 
appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Thus, VA has fulfilled 
its duty to assist the appellant.  The Board now turns to the 
merits of the claim for service connection for the cause of 
the veteran's death.

The Board notes that the appellant's August 2003 claim for 
benefits included a partially completed VA Form 21-534 
(Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Including Death Compensation If Applicable).  On that form, 
the appellant checked off a box indicating that she was not 
claiming that the cause of the veteran's death was due to 
service.  In an accompanying cover letter, the appellant's 
attorney specifically indicated that the only issue was 
entitlement to accrued benefits based on a pending 
application to reopen a claim for service connection for PTSD 
based on new and material evidence).  

However, the October 2003 RO decision on appeal here denied 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits and entitlement to accrued benefits.  The RO's 
October 2003 letter indicated that DIC benefits may also be 
payable under other circumstances (that is, under the 
provisions of 38 U.S.C.A. § 1318 (West 2002)).  But in that 
letter, the RO specifically adjudicated (and denied) only 
entitlement to DIC benefits as one involving a claim for 
service connection for the cause of the veteran's death (that 
is, under the provisions of 38 U.S.C.A. § 1310).  

In a July 2004 notice of disagreement, the appellant's 
attorney made several arguments regarding the lack of notice 
that complied with VA's duties to notify claimants under the 
provisions of 38 U.S.C.A. § 5103.  Specifically, the attorney 
argued that VA failed to "inform the claimant of the 
evidence required by the Agency to substantiate her deceased 
husband's pending claim at the time of death for entitlement 
to service connection for post traumatic stress disorder and 
the evidence necessary to substantiate her claim that post 
traumatic stress disorder contributed to the death of her 
husband."  (Emphasis in original.)  Thus, the appellant 
(through her attorney) expressed disagreement with the denial 
of the claim for accrued benefits (discussed in the REMAND 
below) and the denial of the claim for DIC benefits based on 
service connection for the cause of the veteran's death.  

An April 2005 RO statement of the case phrased the issues as 
entitlement to service connection for the cause of the 
veteran's death and entitlement to accrued benefits.  The 
statement of the case also listed the provisions of 38 C.F.R. 
§ 3.22 (2006), but the narrative portion of the statement of 
the case effectively was limited to a discussion and denial 
of service connection for the cause of the veteran's death 
under the provisions of 38 C.F.R. § 3.312 (that is, the 
regulation implementing 38 U.S.C.A. § 1310).  The appellant's 
attorney has never subsequently raised any arguments about 
DIC benefits under the provisions of 38 U.S.C.A. § 1318.

Compensation may be paid to a surviving spouse for a 
veteran's service-connected death.  38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.5(a), 3.312.  A service-connected disability may 
be either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  38 C.F.R. 
§ 3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, or aided or lent assistance 
to producing death.  38 C.F.R. § 3.312(c).  To constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death; rather, there must have 
been a causal connection.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  

In this case, the veteran's death certificate is the only 
evidence proffered by the appellant's attorney on this claim.  
The death certificate indicated that the immediate cause of 
death was metastatic carcinoma of the colon.  The certificate 
provided no other causes of death or significant conditions 
contributing to death.  

At the time of the veteran's death, service connection was in 
effect for an incomplete fracture of the left lateral aspect 
of the left fifth rib (rate 10 percent disabling); for a left 
ankle sprain (10 percent disabling); and for tinea pedis of 
both feet (10 percent disabling).  The combined rating for 
all of these disabilities was 30 percent.

There is absolutely no evidence (nor any suggestion of any 
evidence) that any of these orthopedic or dermatological 
disabilities was related to the actual cause of the veteran's 
death (that is, his colon cancer).  Also, while the 
appellant's attorney has filed numerous pleadings regarding 
the lack of adequate compliance with VA's duties to notify 
the appellant of the evidence needed for this claim, the 
attorney has not remotely suggested that any of these 
service-connected disabilities was related to the actual 
cause of the veteran's death.

Moreover, the appellant has not suggested that the cause of 
death listed on the death certificate (metastatic colon 
cancer) was in any way attributable to service or to any 
service-connected disability. 

Rather, the appellant's argument (in a July 2004 notice of 
disagreement) involves consideration of whether PTSD 
contributed to the death of the veteran.  As discussed 
further below, service connection is not in effect for PTSD.  
The appellant contends in connection with her claim for 
accrued benefits that service connection is warranted for 
PTSD.    

Nevertheless, in this regard, the appellant has not 
articulated at all how PTSD, even if it were service-
connected, is related to the colon cancer that is listed as 
the cause of the veteran's death.  Nor can the Board discern 
any evidence in any part of the claims folder that associates 
PTSD with the veteran's colon cancer.  

Therefore, the weight of the evidence (indeed, the entirety 
of the evidence) shows that the veteran died from colon 
cancer and that no service-connected disability was a primary 
or contributing cause of his death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

The Board notes that the REMAND which follows is not 
contradictory.  Even if the claim for accrued benefits is 
decided favorably (that is, even if the claim for service 
connection for PTSD is reopened and ultimately granted), 
there is no evidence whatsoever that PTSD played any role in 
the cause of the veteran's death.  Therefore, treating the 
two issues separately is appropriate under these 
circumstances.


ORDER

Service connection for the cause of the veteran's death is 
denied.



REMAND

The appellant also seeks accrued benefits based on a claim 
filed by the veteran that was pending at the time of his 
death.  

Although a veteran's claim terminates with that veteran's 
death, to a limited extent, a qualified survivor may carry on 
the deceased veteran's claim by submitting a timely claim for 
accrued benefits.  38 U.S.C.A. § 5121 (West 2002); see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an 
accrued benefits claim is separate from the veteran's service 
connection claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996), 
aff'g 6 Vet. App. 483 (1994).

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a); see also Jones v. West, 136 F.3d 1296, 1299-1300 
(Fed. Cir. 1998).

Periodic monetary benefits authorized under laws administered 
by the VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the veteran but unpaid for a period not to exceed two 
years prior to the last date of entitlement will, upon the 
death of the veteran, be paid to the veteran's spouse, 
children, or dependent parent.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000.

Under 38 U.S.C.A. § 5121(a) (West 2002),

Except as provided in sections 3329 and 3330 of 
title 31, periodic monetary benefits (other than 
insurance and servicemen's indemnity) under laws 
administered by the [VA] Secretary to which an 
individual was entitled at death under existing 
ratings or decisions, or those based on evidence 
in the file at date of death (hereinafter in this 
section and section 5122 of this title referred to 
as "accrued benefits") and due and unpaid for a 
period not to exceed two years, shall, upon the 
death of such individual, be paid [to certain 
listed individuals, such as the veteran's spouse, 
in this case].

This statute envisions two distinct categories of benefits:

The paragraph provides for payment of (1) periodic 
monetary benefits to which an individual was 
entitled at death under existing ratings or 
decisions, which the Court will call "benefits 
awarded but unpaid," or (2) periodic monetary 
benefits based on evidence in the file at the date 
of an entitled individual's death and due and 
unpaid for a period not to exceed two years, which 
are called "accrued benefits" for purposes of 
sections 5122 and [38 U.S.C.A. § 5122 (West 
2002)].

Bonny v. Principi, 16 Vet. App. 504, 507 (2002).

The United States Congress has eliminated the "two-year 
limitation" on the payment of accrued benefits as for deaths 
occurring on or after December 16, 2003.  See Veterans 
Benefits Act of 2003 (VBA of 2003), Pub. L. No. 108-183, 
§ 104(a),(d), 117 Stat. 2651, 2656 (2003).  But in this case, 
the veteran died in May 2003, and thus the repeal of the 
"two-year limitation" on accrued benefits under the VBA of 
2003 does not govern this case.

Because the appellant's claim is for the purpose of accrued 
benefits, the Board is prohibited from considering medical 
evidence received after the date of the veteran's death, 
other than VA records that were constructively of record at 
the time of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).

Only the evidence that is of record at the time of the 
veteran's death is considered, with the exception of any 
evidence necessary to complete the application, and VA or 
service records that have not been associated with the file 
because the records are considered to be constructively part 
of the record.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 
(1993); see also 38 C.F.R. § 3.1000(d)(4).

Effective November 27, 2002, 38 C.F.R. § 3.1000 (pertaining 
to accrued benefits claims) was amended to clarify the terms 
"evidence in the file at date of death" and "evidence 
necessary to complete the application."  See 67 Fed. Reg. 
65,707-708 (Oct. 28, 2002).  The phrase "evidence in the 
file at date of death" was clarified to mean evidence in 
VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims folder on or before the date of death.  

In this case, the veteran died in May 2003.  At the time of 
his death, he had a claim pending: an application to reopen a 
claim for service connection for post-traumatic stress 
disorder (PTSD).  His widow (the appellant) filed her claim 
for accrued benefits in August 2003, which was in a timely 
fashion.

However, it does not appear that the RO has yet adjudicated 
the claim that underlies the appellant's claim for accrued 
benefits.  Since the veteran's claim that was pending when he 
died was whether new and material evidence had been submitted 
to reopen a claim for service connection for PTSD, the RO was 
required to adjudicate that underlying claim.  See Zevalkink 
v. Brown, 6 Vet. App. 483, 492 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 2006).  Unfortunately, the RO's adjudicative 
documents and correspondence in this case reflect only the 
RO's conclusion that the appellant is not entitled to accrued 
benefits because the veteran was not service-connected for 
PTSD at the time of his death.  But there has not been any 
adjudication of the underlying claim that was pending when 
the veteran died of whether new and material evidence had 
been submitted to reopen a claim for service connection for 
PTSD.  Moreover, the RO has not yet sent information 
regarding the evidence needed with regard to the underlying 
claim of whether new and material evidence had been submitted 
by the time of the veteran's death.  

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Send the appellant a letter 
informing that complies with VA's 
duties to notify claimants that is 
particularly tailored to claims for 
accrued benefits.  The notice letter 
should also inform the appellant of the 
requisite evidentiary requirements 
under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.156 for the claim that underlies 
her claim for accrued benefits: that 
is, whether new and material evidence 
had been submitted to reopen a claim 
for service connection for PTSD.  See 
Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  Readjudicate the appellant's claim 
for accrued benefits, including the 
underlying claim that was pending at 
the time of the veteran's death: that 
is, whether new and material evidence 
had been submitted to reopen a claim 
for service connection for PTSD.  If 
the decision remains adverse to the 
appellant, provide her and her attorney 
with a supplemental statement of the 
case and the appropriate opportunity to 
respond.  Then, return the case to the 
Board for its review, as appropriate.

The appellant has the right to submit additional argument on 
the matter the Board is remanding.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The RO should treat this claim 
expeditiously.  Claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims must 
be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


